Citation Nr: 9929354	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-41 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The appellant served on Inactive Duty for Training from 
February 1987 to July 1987.  He had additional periods of 
Active Duty for Training and Inactive Duty Training during 
the remainder of his enlistment in the Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.


FINDINGS OF FACT

1.  The appellant had a two-week period of active duty for 
training in May 1989.  

2.  Service medical records dated in May 1989 show a 
contemporaneous report from the appellant that he injured his 
left knee two days before reporting for inactive duty 
training.  

3.  There is no competent medical evidence showing that a 
left knee injury was incurred or aggravated during this 
period of active duty for training.  

4.  The appellant is not a veteran for VA benefit purposes.   


CONCLUSION OF LAW

Left knee arthritis was not incurred or aggravated during 
active duty for training.  38 U.S.C.A. §§ 101, 1131 (West 
1991); 38 C.F.R. §§ 3.1(d), 3.6 (1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the appellant presented 
on May 9, 1989, complaining of a possible left knee sprain 
with symptoms for two days.  He had been playing basketball.  
He had a history of a lateral knee injury as a child.  The 
assessment was medial knee strain.  He was to take Motrin and 
apply ice to the knee.  Notes dated May 18, 1989, revealed no 
changed in condition of the knee.  The assessment was medial 
knee strain and swelling.  On May 31, 1989, a review of the 
appellant's health record revealed that he was seen in sick 
call for a left knee problem while on active duty for 
training.  During a phone call with the appellant that day, 
the appellant stated that he injured the left knee a week 
before active duty for training and was being treated by a 
private physician.  He was advised to bring in the private 
treatment records the next drill weekend.  On June 12, 1989, 
the appellant reported with left knee complaints.  He did not 
bring his private treatment records.  It was noted that he 
was to be sent to Bethesda Naval Hospital for further 
evaluation.  The consultation report stated that the veteran 
lacerated the lateral aspect of the left knee as a child.  
Examination revealed a cystic mass at the lateral joint line.  
Magnetic resonance imaging (MRI) of the left knee taken in 
June 1989 showed a lateral meniscal cyst with lateral 
tracking.  Notes dated June 14, 1989, indicated that the 
appellant was counseled that he was not entitled to 
treatment, though he would be undergoing evaluation to 
determine continued fitness for duty.  He was advised to seek 
treatment from a private doctor.    

In October 1993, the appellant submitted a claim for service 
connection for a left knee injury.  In a November 1993 
statement, he specifically claimed that he reported for two 
weeks of training during the summer of 1989.   He notified 
his superiors of his sore knee, but they made him continue to 
train, which made the knee even worse.  He was told at the 
medical center that he had a pulled ligament from the stress 
of training.  He was also told that he needed surgery.  The 
appellant stated that he received a medical discharge.  

The veteran underwent a VA examination in December 1994.  He 
reported that he underwent a twisting injury to the left knee 
in 1989 that resulted in swelling.  He indicated that an MRI 
revealed a ligamentous injury.  He currently complained of 
left knee pain and swelling related to exertion.  There was a 
well-healed scar on the lateral aspect of the joint line, 
where the veteran stated that he injured the knee as a child.  
The diagnosis was traumatic arthritis of the left knee.  

In a December 1995 letter, the appellant stated that during 
his two-week training in 1989, his knee felt sore.  He 
notified his platoon sergeant, who told him that he had to 
continue to train.  The continued training caused worse pain 
in the knee.  The appellant indicated that, after one full 
week of training, the knee pain was unbearable and he checked 
himself into the base hospital.  The assessment was damaged 
ligament resulting from the training exercises.  He was 
ordered to bed rest for the remainder of the training.  The 
appellant explained that, after training, he was ordered to 
the Naval Medical Center in Bethesda.  An MRI taken there 
showed a stretched ligament in the knee.  He opted for a 
medical discharge and was released on October 22, 1990.  

In an August 1996 statement, the appellant related that he 
pulled a ligament during two-week training in 1989.  He was 
sent to Bethesda Naval Medical Hospital thereafter.  While 
there, he was not told that he had a pulled ligament in the 
knee.  Within a month, he received discharge papers.  He 
accepted the medical discharge without knowing that he would 
not receive benefits.  

The appellant testified at a personal hearing in January 
1997.  Before he went on active duty, his knee was a little 
sore from playing basketball.  He informed his sergeant of 
his knee when he reported to his reserve station, but was 
told to go ahead with the training.  He went on a march after 
beginning training.  The knee got bad and he was sent to the 
medical center.  He was placed on bed rest for the remainder 
of the training period.  When he returned from duty, the 
appellant was sent to Bethesda, where he was told that he had 
a pulled ligament.  He was given a medical discharge.  The 
appellant had injured the knee as a child, but he had no 
problems with it when he was accepted for reserve duty.  He 
first noticed the left knee problems when he finished playing 
basketball before he went on active duty for training.  The 
knee was sore but not swollen.  After the march during 
training, the knee was swollen and he could barely walk.  The 
march took place on about the third day of training.  During 
the first two days, the knee returned to normal.  

The appellant underwent another VA examination in April 1997.  
History included a laceration to the left lateral knee as a 
child, which healed with no residuals.  In 1989, he noted 
some left knee pain after playing ball.  The knee pain 
increased with physical training from military service.  The 
diagnosis was persistent left knee pain with associated 
symptoms.  Subsequent X-rays showed osteoarthritis.   

In June 1999, the appellant testified before a member of the 
Board.  Much of his testimony duplicated statements from his 
previous hearing.  The appellant stated that the Marine Corps 
Reserves determined that the injury was pre-existing and was 
not incurred in line of duty.  The training march in question 
included full equipment and lasted 10 miles.  The march 
happened on about the second day of training.  He had no knee 
problems prior to the march.  The knee gave out during the 
march.  The appellant had a current diagnosis of arthritis.  
He had experienced occasional left knee symptoms since that 
time.  The appellant injured the left knee as a child, but he 
had no residual problems.  He received a medical discharge 
from the Reserves in December 1994 because of his knee.  From 
1990 to 1994, the appellant attended his monthly meetings and 
two-week training periods.            


Analysis

The issue before the Board is entitlement to service 
connection for left knee arthritis for purposes of disability 
benefits.  However, before becoming entitled to status as a 
claimant for VA benefits, an appellant must first demonstrate 
by a preponderance of the evidence (1) that he is a 
"veteran," or (2) "veteran" status for the person upon 
whose military service the claim for VA benefits is 
predicated.  Laruan v. West, 11 Vet. App. 80, 84 (1998).  
Unless an appellant first carries this initial burden, the 
laws administered by the Secretary and the resources of VA 
are not applicable or available. Id. at 84-86.  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.1(d) (1998).  
"Active military, naval, or air service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, as well as any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during active duty for training or inactive duty 
training, the appellant must establish a service-connected 
disability in order to achieve status as a veteran.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  The threshold requirement for 
service connection is that the claim is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza, 7 Vet. App. 498, 504 (1995).  Where the determinative 
issue involves a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the record does not contain confirmation of the 
specific dates of active duty for training, the Board notes 
that service medical records are present for the claimed 
dates in May 1989.  The Board therefore concedes that the 
appellant was serving on active duty training during this 
time.  

Considering the evidence of record, however, the Board finds 
that the appellant's claim must fail because there is 
insufficient evidence to establish service connection for the 
left knee disorder.  Specifically, there is no competent 
medical evidence of a relationship between the left knee 
disorder and the veteran's period of active duty for 
training.  Contemporaneous reports by the veteran recorded in 
May 1989 indicate that he injured the left knee prior to 
reporting for training.  Subsequent records show no 
particular change in symptomatology and do not mention 
worsening after a forced march.  Despite his testimony, the 
service medical records make no mention of any ligamentous 
injury to the left knee.  The appellant's current report of 
what a physician told him about his knee is insufficient to 
establish service connection.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.  In addition, no post-service medical 
evidence provides any opinion as to aggravation of the knee 
disorder during training.  The appellant's lay opinion as to 
whether the knee disorder was aggravated during active duty 
for training is not competent medical evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

As discussed above, the appellant must show by a 
preponderance of the evidence that he is a veteran.  Laruan, 
11 Vet. App. at 84-86.  Because the record does not establish 
that the appellant was disabled from an injury incurred or 
aggravated in line of duty while serving on active duty for 
training, the Board cannot recognize the appellant as a 
veteran.  38 C.F.R. § 3.6(a).  Therefore, the claim must fail 
as a matter of law.  Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).


ORDER

Service connection for left knee arthritis is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

